IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Fakhriddin Baykhanov,                    :
                          Petitioner     :
                                         :
               v.                        :          No. 245 C.D. 2018
                                         :
Workers' Compensation Appeal             :
Board (Onixe Express),                   :
                       Respondent        :

                                       ORDER

               NOW, December 3, 2018, upon consideration of petitioner’s

application for reconsideration/reargument, and intervenor UEGF’s and

respondent’s answers in response thereto, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge